On petition for a rehearing.
Howk, J.
The only reason assigned by appellant for a rehearing of this cause is thus stated in the petition:
“ The court, in opinion delivered, does not seem to have considered the question of who was in actual possession of the premises at the time of the alleged trespass.”
As the issues were made up and submitted to the jury, we do not consider the question of the possession of the premises as of any material importance. There were three paragraphs in the complaint. The first paragraph charged trespass quare clausum fregit; the second paragraph was silent on the subject of the ownership or possession of the locus in quo, but averred that appellee was the owner of fourteen acres of corn, and of twenty bushels of potatoes, growing thereon, and that appellant, with force'and arms, wrongfully pulled the corn and dog the potatoes, and converted the same to his own use; and the third paragraph was also silent as to the ownership or possession of the land, but alleged a joint ownership with appellant of fourteen acres of corn, and one-fourth of an acre of potatoes, growing on the land, and that the appellant, with force and arms, wrongfully pulled the corn and dug the potatoes, and converted the same to his own use.
Upon each of these paragraphs issues were made, and these issues were all submitted to the jury, and a general verdict was returned thereon. In such case, we are unable to see how “the question of who was in the actual possession *466of the premises” becomes material, or can change the decision of this court heretofore rendered in this cause.
The petition for a rehearing is therefore overruled.